Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing PRINCIPAL INVESTMENT PLUS VARIABLE ANNUITY SM Prospectus dated May 1, 2009 This prospectus describes Principal Investment Plus Variable Annuity, an individual, flexible premium, deferred variable annuity (the Contract), issued by Principal Life Insurance Company (the Company, we, our or us). This prospectus provides information about the Contract and the Principal Life Insurance Company Separate Account B (Separate Account) that you, as owner, should know before investing. The prospectus should be read and retained for future reference. Additional information about the Contract and the Separate Account is included in the Statement of Additional Information (SAI), dated May 1, 2009, which has been filed with the Securities and Exchange Commission (the SEC) and is considered a part of this prospectus. The table of contents of the SAI is at the end of this prospectus. You may obtain a free copy of the SAI by writing or calling: Principal Investment Plus Variable Annuity SM , Principal Financial Group, P. O. Box 9382, Des Moines, Iowa 50306-9382, Telephone: 1-800-852-4450. You can also visit the SECs website at www.sec.gov, which contains the SAI, material incorporated into this prospectus by reference, and other information about registrants that file electronically with the SEC. An investment in the Contract is not a deposit or obligation of any bank and is not insured or guaranteed by any bank, the Federal Deposit Insurance Corporation or any other government agency. You generally may allocate your investment in the Contract among the following investment options: dollar cost averaging fixed accounts (DCA Plus Accounts), a Fixed Account and the divisions of the Separate Account. The DCA Plus Accounts and the Fixed Account are a part of our General Account. Each division of the Separate Account invests in shares of a corresponding mutual fund (the underlying mutual funds). A list of the underlying mutual funds available under the Contract is shown on the following pages. Your accumulated value will vary according to the investment performance of the underlying mutual funds in which your selected division(s) are invested. We do not guarantee the investment performance of the underlying mutual funds. The Contract, certain Contract features and/or some of the investment options may not be available in all states or through all broker dealers. In addition, some optional features may restrict your ability to elect certain other optional features. The Contract is available with or without the Premium Payment Credit Rider. This rider applies credits to the accumulated value for premium payments made in contract year one. The amount of the credit may be more than offset by the additional charges associated with it (higher surrender charges, a longer surrender charge period and increased annual expenses). A Contract without this rider will cost less. You should review your own circumstances to determine whether this rider is suitable for you. To assist you in making that determination, we have highlighted in grey boxes those portions of this prospectus pertaining to the rider. NOTE: We recapture the premium payment credit if you return the Contract during the examination offer period or request full annuitization of the Contract prior to the third contract anniversary. You take the risk that the recaptured amount may exceed the then current value of the credit(s). This risk occurs when your investment options have experienced negative investment performance (i.e., have lost value) since the credit was applied. In that situation, you would be worse off than if you had not purchased the Premium Payment Credit Rider. Subject to state availability, if your Contract was purchased on or after May 20, 2006 you have the right to partially annuitize a portion of your accumulated value. These securities have not been approved or disapproved by the SEC or any state securities commission nor has the SEC or any state securities commission passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. This prospectus is valid only when accompanied by the current prospectuses for the underlying mutual funds. These prospectuses should be kept for future reference. This prospectus is not an offer to sell, or solicitation of an offer to buy, the Contract in states in which the offer or solicitation may not be lawfully made. No person is authorized to give any information or to make any representation in connection with this Contract other than those contained in this prospectus. The underlying mutual funds are listed on the next page. 2 Principal Investment Plus Variable Annuity SM 1-800-852-4450 The following underlying mutual funds are available under the Contract : AIM Variable Insurance Funds  Series I Principal Variable Contracts Fund  Class 1 (cont.)  AIM V.I. Basic Value Fund  International Emerging Markets Account  AIM V.I. International Growth Fund  International SmallCap Account  AIM V.I. Small Cap Equity Fund  LargeCap Blend Account II AllianceBernstein Variable Products Series Fund  Class A  LargeCap Growth Account  AllianceBernstein Small Cap Growth Portfolio  LargeCap Growth Account I American Century Variable Portfolios, Inc.  LargeCap S&P 500 Index Account  Inflation Protection Fund  Class II  LargeCap Value Account  Ultra Fund  Class II  LargeCap Value Account II  Vista Fund  Class I  LargeCap Value Account III Dreyfus Investment Portfolios  Service Shares  MidCap Blend Account  Technology Growth Portfolio  MidCap Growth Account I Fidelity Variable Insurance Products  Service Class 2  MidCap Value Account II  Contrafund ® Portfolio  Money Market Account  Equity-Income Portfolio  Mortgage Securities Account  Growth Portfolio  Principal LifeTime 2010 Account  Mid Cap Portfolio  Principal LifeTime 2020 Account  Overseas Portfolio  Principal LifeTime 2030 Account Goldman Sachs Variable Insurance Trust  Institutional  Principal LifeTime 2040 Account Class  Principal LifeTime 2050 Account  Structured Small Cap Equity Fund  Principal LifeTime Strategic Income Account  MidCap Value Fund  Real Estate Securities Account MFS Variable Insurance Trust  Short-Term Bond Account  MFS Utilities Series  S Class*  Short-Term Income Account  MFS Value Series  S Class  SmallCap Growth Account II Neuberger Berman Advisers Management Trust  SmallCap Value Account I  Partners Portfolio  I Class  Strategic Asset Management Balanced Account Portfolio  Small-Cap Growth Portfolio  S Class  Strategic Asset Management Conservative Balanced Portfolio  Socially Responsive Portfolio  I Class  Strategic Asset Management Conservative Growth Portfolio PIMCO Variable Insurance Trust  Strategic Asset Management Flexible Income Portfolio  All Asset Portfolio Account  Adm Class*  Strategic Asset Management Strategic Growth Portfolio  Total Returns Portfilio  Adm Class*  West Cost Equity Account Principal Variable Contracts Funds  Class 1 T. Rowe Price Equity Series, Inc.  Asset Allocation Account  T. Rowe Price Blue Chip Growth Portfolio  II  Bond & Mortgage Securities Account  T. Rowe Price Health Sciences Portfolio  II  Diversified International Account Van Eck Worldwide Insurance Trust  Equity Income Account  Worlwide Hard Assets Fund - S Class*  Government & High Quality Bond Account * Investment options available beginning May 18, 2009 Principal Investment Plus Variable Annuity SM 3 www.principal.com TABLE OF CONTENTS Glossary 7 Summary of Expense Information 9 Examples 17 Summary 17 Corporate Organization and Operation 19 The Contract 21 How To Buy a Contract 22 Premium Payments 22 Right to Examine the Contract (free look) 23 The Accumulation Period 24 Automatic Portfolio Rebalancing (APR) 27 Telephone and Internet (Electronic) Services 27 Surrenders 28 Death Benefit 30 The Annuitization Period 32 Charges and Deductions 35 Surrender Charge 35 Transaction Fee 37 Premium Taxes 37 Annual Fee 37 Separate Account Annual Expenses 38 Charges for Rider Benefits 38 Premium Payment Credit Rider 39 Enhanced Death Benefit Rider 39 GMWB 1 (Investment Protector Plus) Rider 39 GMWB 2-SL and GMWB 2-SL/JL (Investment Protector Plus 2  Single Life/Joint Life) Rider 40 Special Provisions for Group or Sponsored Arrangements 40 Rider Benefits 41 Premium Payment Credit Rider 42 Enhanced Death Benefit Rider 44 4 Principal Investment Plus Variable Annuity SM 1-800-852-4450 Waiver of Surrender Charge Rider 45 GMWB (Investment Protector Plus) Riders 47 GMWB 2 Rider (Investment Protector Plus 2 Rider) 61 Table Comparing GMWB Riders 72 Fixed Account and DCA Plus Accounts 74 Fixed Account 74 Dollar Cost Averaging Plus Program (DCA Plus Program) 75 General Provisions 76 The Contract 76 Delay of Payments 77 Misstatement of Age or Gender 77 Assignment 77 Change of Owner or Annuitant 77 Beneficiary 78 Contract Termination 78 Reinstatement 78 Reports 78 Important Information about Customer Identification Procedures 78 Rights Reserved by the Company 79 Frequent Trading and Market-timing (Abusive Trading Practices) 79 Distribution of the Contract 80 Performance Calculation 80 Federal Tax Matters 81 Mutual Fund Diversification 84 State Regulation 84 General Information 85 Reservation of Rights 85 Legal Opinions 85 Legal Proceedings 85 Other Variable Annuity Contracts 85 Payments to Financial Intermediaries 85 Principal Investment Plus Variable Annuity SM 5 www.principal.com Service Arrangements and Compensation 85 Independent Registered Public Accounting Firm 86 Financial Statements 86 Table of Separate Account Divisions 87 Registration Statement 99 Customer Inquiries 99 Table of Contents of the SAI 99 Appendix A  Principal Variable Annuity Exchange Offer Appendix B  Condensed Financial Information Appendix C  GMWB 1 Examples Appendix D  GMWB 2-SL and GMWB 2-SL/JL Examples Appendix E  GMWB Investment Options Appendix F  Enhanced Death Benefit Rider Examples 6 Principal Investment Plus Variable Annuity SM 1-800-852-4450 GLOSSARY accumulated value  an amount equal to the DCA Plus Account(s) accumulated value plus the Fixed Account accumulated value plus the Separate Account division accumulated value. anniversary  the same date and month of each year following the contract date. annuitant  the person, including any joint annuitant, on whose life the annuity benefit payment is based. This person may or may not be the owner. annuitization  application of a portion or all of the accumulated value to an annuity benefit payment option to make income payments. annuitization date  the date all of the owners accumulated value is applied to an annuity benefit payment option. contract date  the date that the Contract is issued and which is used to determine contract years. contract year  the one-year period beginning on the contract date and ending one day before the contract anniversary and any subsequent one-year period beginning on a contract anniversary (for example, if the contract date is June 5, 2009, the first contract year ends on June 4, 2010, and the first contract anniversary falls on June 5, 2010). data page  that portion of the Contract which contains the following: owner and annuitant data (names, gender, annuitant age); the contract issue date; maximum annuitization date; contract charges and limits; benefits; and a summary of any optional benefits chosen by the contract owner. Dollar Cost Averaging Plus (DCA Plus) Account  an account which earns guaranteed interest for a specific amount of time. Dollar Cost Averaging Plus (DCA Plus) accumulated value  the amount of your accumulated value which is in the DCA Plus Account(s). Dollar Cost Averaging Plus (DCA Plus) Program  a program through which your DCA Plus accumulated value is transferred from a DCA Plus Account to the investment options over a specified period of time. Fixed Account  an account which earns guaranteed interest. Fixed Account accumulated value  the amount of your accumulated value which is in the Fixed Account. good order  an instruction or request is in good order when it is received in our home office, or other place we may specify, and has such clarity and completeness that we do not have to exercise any discretion to carry out the instruction or request. We may require that the instruction or request be given in a certain form. investment options  the DCA Plus Accounts, Fixed Account and Separate Account divisions. joint annuitant  an annuitant whose life determines the annuity benefit under this Contract. Any reference to the death of the annuitant means the death of the first annuitant to die. joint owner  an owner who has an undivided interest with the right of survivorship in this Contract with another owner. Any reference to the death of the owner means the death of the first owner to die. non-qualified contract  a Contract which does not qualify for favorable tax treatment as a Qualified Plan, Individual Retirement Annuity, Roth IRA, SEP IRA, Simple-IRA or Tax Sheltered Annuity. Principal Investment Plus Variable Annuity SM GLOSSARY 7 www.principal.com notice  any form of communication received by us, at the home office, either in writing or in another form approved by us in advance. Your notices may be mailed to us at: Principal Life Insurance Company P O Box 9382 Des Moines, Iowa 50306-9382 owner  the person, including joint owner, who owns all the rights and privileges of this Contract. premium payments  the gross amount you contributed to the Contract. qualified plans  retirement plans which receive favorable tax treatment under Section 401 or 403(a) of the Internal Revenue Code. Separate Account Division (division(s))  a part of the Separate Account which invests in shares of an underlying mutual fund. (Referred to in the marketing materials as sub-accounts.) Separate Account division accumulated value  the amount of your accumulated value in all divisions. surrender charge  the charge deducted upon certain partial surrenders or total surrender of the Contract before the annuitization date. surrender value  accumulated value less any applicable surrender charge, rider fees, annual fee, transaction fees and any premium tax or other taxes. transfer  moving all or a portion of your accumulated value to or from one investment option or among several investment options. Simultaneous transfers are considered to be one transfer for purposes of calculating the transfer fee, if any. underlying mutual fund  a registered open-end investment company, or a separate division or portfolio thereof, in which a division invests. unit  the accounting measure used to calculate the value of a division. unit value  a measure used to determine the value of an investment in a division. valuation date  each day the New York Stock Exchange (NYSE) is open for trading and trading is not restricted. valuation period  the period of time from one determination of the value of a unit of a division to the next. Each valuation period begins at the close of normal trading on the NYSE, generally 4:00 p.m. Eastern Time, on each valuation date and ends at the close of normal trading of the NYSE on the next valuation date. we, our, us  Principal Life Insurance Company. We are also referred to throughout this prospectus as the Company. you, your  the owner of this Contract, including any joint owner. 8 GLOSSARY Principal Investment Plus Variable Annuity SM 1-800-852-4450 SUMMARY OF EXPENSE INFORMATION The tables below describe the fees and expenses that you will pay when buying, owning and surrendering the Contract. The expenses for a Contract with the Premium Payment Credit Rider are higher than the expenses for the Contract without the Premium Payment Credit Rider. The following table describes the fees and expenses you will pay at the time you buy the Contract, surrender the Contract or transfer cash value between investment options. Contract owner transaction expenses Sales charge imposed on premium payments (as a percentage of premium payments) Maximum deferred surrender charge for Contracts without the Premium Payment Credit Rider (as a percentage of amount surrendered) Maximum deferred surrender charge for Contracts with the Premium Payment Credit Rider (as a percentage of amount surrendered) Transaction Fees for each unscheduled partial surrender  guaranteed maximum  None  6%  8%  the lesser of $25 or 2% of each unscheduled partial surrender after the 12th unscheduled partial surrender in a contract year  current Transaction Fee (4) for each unscheduled transfer  guaranteed maximum  $0  the lesser of $30 or 2% of each unscheduled transfer after the first unscheduled transfer in a contract year  current State Premium Taxes (vary by state)  guaranteed maximum  current  $0  3.5% of premium payments made  0% Principal Investment Plus Variable Annuity SM SUMMARY OF EXPENSE INFORMATION 9 www.principal.com The following table describes the fees and expenses that are deducted periodically during the time that you own the Contract, not including underlying mutual fund fees and expenses. Periodic Expenses Annual Fee (waived for Contracts with accumulated value of  the lesser of $30 or 2.00% of the $30,000 or more) accumulated value Separate Account Annual Expenses (as a percentage of average daily separate account accumulated value)  Maximum Mortality and Expense Risks Charge 1.25% Administration Charge 0 .15% Total Separate Account Annual Expense 1.40%  Current Mortality and Expense Risks Charge 1.25% Administration Charge 0 .0 0% Total Separate Account Annual Expense 1.25% Optional Riders Premium Payment Credit Rider  Maximum  an annual charge of 0.60% of the average daily accumulated value in the Separate Account divisions, deducted daily, plus a reduction of up to 0.60% of the Fixed Account interest rate  Current  an annual charge of 0.60% of the average daily accumulated value in the divisions, deducted daily (with no reduction of the Fixed Account interest rate) Enhanced Death Benefit Rider (as a percentage of average quarterly accumulated value)  Maximum annual charge  0.30%  Current annual charge  0.25% GMWB 1 Rider (as a percentage of average quarterly Investment Back remaining withdrawal benefit base (6) )  Maximum annual charge  0.85%  Current annual charge for riders issued (8) before February 16, 2009  0.60%  Current annual charge for riders issued (8) on or after February  0.80% 16, 2009 GMWB 2-SL Rider (as a percentage of average quarterly Investment Back withdrawal benefit base (7) )  Maximum annual charge  1.00%  Current annual charge  0.75 % 10 SUMMARY OF EXPENSE INFORMATION Principal Investment Plus Variable Annuity SM 1-800-852-4450 GMWB 2 -SL/JL Rider (as a percentage of average quarterly Investment Back withdrawal benefit base (7) )  Maximum annual charge  1.00%  Current annual charge for riders issued (8) before February 16, 2009  0.75%  Current annual charge for riders issued (8) on or after February  0.95% 16, 2009 This table shows the minimum and maximum total operating expenses charged by the underlying mutual funds that you may pay periodically during the time that you own the contract. More detail concerning the fees and expenses of each underlying mutual fund is contained in its prospectus. Minimum and Maximum Annual Underlying Mutual Fund Operating Expenses as of December 31, 2008 Minimum Maximum Total annual underlying mutual fund operating expenses 0.30% 1.80% (expenses that are deducted from underlying mutual fund assets, including management fees, distribution and/or service (12b-1) fees and other expenses) (1) For additional information about the fees and expenses described in the table, see CHARGES AND DEDUCTIONS. (2) Surrender charge without the Premium Payment Credit Rider (as a percentage of amounts surrendered): Table of surrender charges without the Premium Payment Credit Rider Number of completed contract years Surrender charge applied to all premium since each premium payment was made payments received in that contract year 0 (year of premium payment) 6% 1 6% 2 6% 3 5% 4 4% 5 3% 6 2% 7 and later 0% Principal Investment Plus Variable Annuity SM SUMMARY OF EXPENSE INFORMATION 11 www.principal.com Surrender charge with the Premium Payment Credit Rider (as a percentage of amounts surrendered): Table of surrender charges with the Premium Payment Credit Rider Number of completed contract years Surrender charge applied to all premium since each premium payment was made payments received in that contract year 0 (year of premium payment) 8% 1 8% 2 7% 3 6% 4 5% 5 4% 6 3% 7 2% 8 1% 9 and later 0% Please note that in addition to the fees shown, the Separate Account and/or sponsors of the underlying mutual funds may adopt requirements pursuant to rules and/or regulations adopted by federal and/or state regulators which require us to collect additional transfer fees and/or impose restrictions on transfers. Not all riders are available in all states or through all broker dealers and may be subject to additional restrictions. Some rider provisions may vary from state to state. The GMWB 1 rider charge is taken quarterly as a percentage of the average quarterly Investment Back remaining withdrawal benefit base. The current quarterly charge for riders issued on or after February 16, 2009, is 0.20%. The current quarterly charge for riders issued before February 16, 2009, is 0.15%. If the maximum charge were imposed, it would be taken quarterly at 0.2125%. The Investment Back remaining withdrawal benefit base is the amount available for future withdrawal benefit payments (see RIDER BENEFITS - GMWB Riders, Investment Protector Plus Rider). The GMWB 2-SL and the GMWB 2-SL/JL rider charge is taken quarterly as a percentage of the average quarterly Investment Back withdrawal benefit base. The current quarterly charge for riders issued on or after February 16, 2009, is 0.2375%. The current quarterly charge for riders issued before February 16, 2009, is 0.1875%. If the maximum charge were imposed, it would be taken quarterly at 0.25%. The Investment Back withdrawal benefit base is the amount on which the withdrawal benefit payment is based and is calculated on each rider anniversary (see RIDER BENEFITS  GMWB Riders, Investment Protector Plus 2 Rider ). A rider is issued before February 16, 2009, if the rider application is dated before February 16, 2009. 12 SUMMARY OF EXPENSE INFORMATION Principal Investment Plus Variable Annuity SM 1-800-852-4450 The following table shows the annual fees and expenses charged by each underlying mutual fund (as a percentage of average net assets) as discussed in each funds current prospectus for the fiscal year ended December 31, 2008. If you elect a GMWB rider, your investment options for premium payments and accumulated value will be restricted (for restrictions see OPTIONAL RIDER BENEFITS  GMWB Riders) Acquired Fund (Underlying Fund) Management 12b-1 Other Fees and Total Gross Contractual Underlying Mutual Funds Fees Fees Expenses Expenses Expenses Net Expenses AIM V.I. Basic Value Fund  Series I Shares 0.68% N/A 0.35% 0.00% 1.03% % AIM V.I. International Growth Fund  Series I Shares 0.71 N/A 0.35 0.02 1.08 1.07 AIM V.I. Small Cap Equity Fund  Series I Shares 0.75 N/A 0.34 0.01 1.10 1.13 AllianceBernstein VPS Small Cap Growth Portfolio  Class A 0.75 N/A 1.05 1.80 American Century VP Inflation Protection Fund  Class II 0.48 0.25 0.01 0.74 American Century VP Ultra Fund  Class II 0.90 0.25 0.01 1.16 American Century VP Vista Fund  Class I 1.00 N/A 0.01 1.01 Dreyfus IP Technology Growth Portfolio  Service Shares 0.75 0.25 0.10 0.01 1.11 Fidelity VIP Contrafund Portfolio  Service Class 2 0.56 0.25 0.10 0.91 0.90 Fidelity VIP Equity-Income Portfolio  Service Class 2 0.46 0.25 0.11 0.82 Fidelity VIP Growth Portfolio  Service Class 2 0.56 0.25 0.12 0.93 0.92 Fidelity VIP Mid Cap Portfolio  Service Class 2 0.56 0.25 0.12 0.93 0.92 Fidelity VIP Overseas Portfolio  Service Class 2 0.71 0.25 0.16 1.12 1.09 Goldman Sachs VIT Structured Mid Cap Value Fund  Institutional Class 0.80 N/A 0.04 0.84 Goldman Sachs VIT Structured Small Cap Equity Fund  Institutional Class 0.75 N/A 0.31 1.06 0.86 MFS VIT Utilities  Service Shares 0.72 0.25 0.09 1.06 MFS VIT Value  Service Shares 0.75 0.25 0.09 1.09 Neuberger Berman AMT Partners Portfolio  I Class 0.84 NA 0.11 0.95 Neuberger Berman AMT Small Cap Growth  S Class 1.15 0.25 0.58 1.98 1.43 Neuberger Berman AMT Socially Responsive Portfolio  Class I 0.83 N/A 0.09 0.92 PIMCO VIT All Asset  Adm Class 0.58 N/A 0.00 0.76 1.34 1.32 PIMCO VIT Total Returns  Adm Class 0.65 N/A 0.23 0.88 Principal VCF Asset Allocation Account  Class 1 0.80 N/A 0.08 0.02 0.90 Principal VCF Bond & Mortgage Securities Account  Class 1 0.44 N/A 0.01 0.45 Principal VCF Diversified International Account  Class 1 0.85 N/A 0.16 1.01 Principal Investment Plus Variable Annuity SM SUMMARY OF EXPENSE INFORMATION 13 www.principal.com Principal VCF Equity Income Account  Class 1 0.55 N/A 0.01 0.05 0.61 Principal VCF Government & High Quality Bond Account  Class 1 0.46 N/A 0.01 0.47 Principal VCF International Emerging Markets  Class 1 1.25 N/A 0.37 1.62 Principal VCF International SmallCap Account  Class 1 1.20 N/A 0.30 1.50 Principal VCF LargeCap Blend Account II  Class 1 0.75 N/A 0.03 0.78 Principal VCF LargeCap Growth Account  Class 1 0.68 N/A 0.02 0.70 Principal VCF LargeCap Growth Account I  Class 1 0.78 N/A 0.02 0.80 Principal VCF LargeCap S&P 500 Index Account  Class 1 0.25 N/A 0.05 0.30 Principal VCF LargeCap Value Account  Class 1 0.60 N/A 0.02 0.01 0.63 Principal VCF LargeCap Value Account III  Class 1 0.75 N/A 0.01 0.76 Principal VCF MidCap Blend Account  Class 1 0.61 N/A 0.01 0.62 Principal VCF MidCap Growth Account I  Class 1 0.90 N/A 0.04 0.94 Principal VCF MidCap Value Account II  Class 1 1.05 N/A 0.03 1.08 1.01 Principal VCF Money Market Account  Class 1 0.43 N/A 0.02 0.45 Principal VCF Mortgage Securities Account  Class 1 0.50 N/A 0.01 0.51 Principal VCF Principal LifeTime 2010 Account  Class 1 0.12 N/A 0.04 0.65 0.81 Principal VCF Principal LifeTime 2020 Account  Class 1 0.12 N/A 0.01 0.71 0.84 Principal VCF Principal LifeTime 2030 Account  Class 1 0.12 N/A 0.04 0.76 0.92 Principal VCF Principal LifeTime 2040 Account  Class 1 0.12 N/A 0.09 0.78 0.99 Principal VCF Principal LifeTime 2050 Account  Class 1 0.12 N/A 0.13 0.80 1.05 Principal VCF Principal LifeTime Strategic Income Account  Class 1 0.12 N/A 0.06 0.52 0.70 Principal VCF Real Estate Securities Account  Class 1 0.90 N/A 0.03 0.93 Principal VCF Short-Term Bond Account  Class 1 0.49 N/A 0.03 0.52 Principal VCF Short-Term Income Account - Class 1 0.50 N/A 0.03 0.53 Principal VCF SmallCap Growth Account II  Class 1 1.00 N/A 0.08 1.08 Principal VCF SmallCap Value Account I  Class 1 1.10 N/A 0.05 0.03 1.18 1.04 Principal VCF Strategic Asset Management Balanced Portfolio  Class 1 0.25 N/A 0.01 0.66 0.92 Principal VCF Strategic Asset Management Conservative Balanced Portfolio  Class 1 0.25 N/A 0.02 0.62 0.89 Principal VCF Strategic Asset Management Conservative Growth Portfolio  Class 1 0.25 N/A 0.01 0.70 0.96 Principal VCF Strategic Asset Management Flexible Income Portfolio  Class 1 0.25 N/A 0.01 0.58 0.84 14 SUMMARY OF EXPENSE INFORMATION Principal Investment Plus Variable Annuity SM 1-800-852-4450 Principal VCF Strategic Asset Management Strategic Growth Portfolio  Class 1 0.25 N/A 0.02 0.73 1.00 Principal VCF West Coast Equity Account  Class 1 0.63 N/A 0.04 0.67 T. Rowe Price Blue Chip Growth Portfolio  II 0.85 0.25 1.10 T. Rowe Price Health Sciences Portfolio  II 0.95 0.25 1.20 Van Eck Worldwide Hard Assets Fund  S Class 0.88 0.25 1.87 0.01 3.01 1.46 (1) Because the 12b-1 fee is charged as an ongoing fee, over time, the fee will increase the cost of your investment and may cost you more than paying other types of sales charges (2) The Company and Princor Financial Services Corporation may receive a portion of the underlying fund expenses for recordkeeping, marketing and distribution services (3) The Fund's advisor has contractually agreed, through at least April 30, 2010, to waive advisory fees and/or reimburse expenses of Series I shares to the extent necessary to limit Total Annual Fund Operating Expenses of Series I shares to 1.30% of average daily net assets. (4) The Fund's advisor has contractually agreed, through at least April 30, 2010, to waive advisory fees and/or reimburse expenses of Series I shares to the extent necessary to limit Total Annual Fund Operating Expenses of Series I shares to 1.15% of average daily net assets. (5) The fund pays the advisor a single, unified management fee for arranging all services necessary for the fund to operate. The fee shown is based on assets during the funds most recent fiscal year. The fund has a stepped fee schedule. As a result, the funds unified management fee rate generally decreases as strategy assets increase and increases as strategy assets decrease. For more information about the unified management fee, including an explanation of strategy assets, see The Investment Advisor under Management. (6) Other expenses include the fees and expenses of the funds independent directors and their legal counsel, interest, and, if applicable, acquired fund fees and expenses. (7) The fund pays the advisor a single, unified management fee for arranging all services necessary for the fund to operate. For more information about the unified management fee, see The Investment Advisor under Management. (8) A portion of the brokerage commissions that the fund pays may be reimbursed and used to reduce the fund's expenses. In addition, through arrangements with the fund's custodian, credits realized as a result of uninvested cash balances are used to reduce the fund's custodian expenses. Including these reductions, the total class operating expenses would have been x.xx% (See "Net Expense Ratio after FMR Reimbursement and Reductions" column for class' %). These offsets may be discontinued at any time. (9) The Investment Adviser has voluntarily agreed to waive a portion of its Management fee equal to 0.02% of the Fund's average daily net assets. Other Expenses include transfer agency fees and expenses equal on an annualized basis to 0.02% of the average daily net assets of the Funds Service Shares, plus all other ordinary expenses not detailed above. The Investment Adviser has voluntarily agreed to reduce or limit Other Expenses (excluding management fees, distribution and service fees, transfer agency fees and expenses, taxes, interest, brokerage fees and litigation, indemnification, shareholder meeting and other extraordinary expenses exclusive of any custody and transfer agent fee credit reductions) equal on an annualized basis to 0.114% of the Funds average daily net assets. The expense reductions may be modified or terminated at any time at the option of the Investment Adviser without shareholder approval. (10) "Other Expenses" reflect interest expense. Interest expense is based on the amounts incurred during the Portfolio's most recent fiscal year as a result of entering into certain investment, such as reverse repurchase agreements. This interest expense is required to be treated as an expense of the Portfolio for accounting purposes, but the amount of the interest expense (if any) will vary with the Portfolio's use of those investments (like reverse repurchase agreements) as an investment strategy. (11) Acquired Fund Fees and Expense (Underlying Fund Expenses) for the Portfolio are based upon an allocation of the Portfolio's Assets among the Underlying Funds and upon the total annual operating expenses of the Institutional Class shares of these underlying Funds. Acquired Fund Fees and Expenses (Underlying Fund Expenses) will vary with changes in the expenses of the Underlying Funds, as well as allocation of the Portfolio's assets, and may be higher or lower than those shown above. (12) PIMCO has contractually agreed until 5/1/2010, for the All Asset Portfolio to reduce its advisory fee to the extent that the Underlying Fund Expenses attributable to advisory and administrative fees exceed 0.64% of the total assets invested in Underlying Funds. PIMCO may recoup these waiver in future periods, not exceeding three years, provided total expenses, including such recoupment, does not exceed the annual expense limit. (13) The Expense Reduction, as described in footnote 4 above, is implemented based on a calculation of Underlying Fund Expenses attributable to management fees that is different from the calculation of Acquired Fund Fees and Expenses (Underlying Fund Expenses) listed in the table above and described in footnote 3. (14) The Total Annual Portfolio Operating Expenses do not match the Ratio of Expense to Average Net Assets of the Portfolio, as set forth in the Financial Highlights table of the shareholder report, because the Ratio of Expenses to Average Net Assets reflects the operating expenses of the Portfolio and does not include Underlying Fund Expenses. (15) Management Fees and/or Other Expenses have been restated to reflect expenses being deducted from current assets. (16) Effective July 1, 2009 Principal will contractually limit the Account's Management Fees through the period ending April 30, 2011. The expense limit will reduce the Fund's Management Fees by 0.018% (expressed as a percent of average net assets on an annualized basis). (17) Effective July 1, 2009 Principal will contractually limit the Account's Management Fees through the period ending April 30, 2011. The expense limit will reduce the Fund's Management Fees by 0.016% (expressed as a percent of average net assets on an annualized basis). (18) Effective July 1, 2009 Principal will contractually limit the Account's Management Fees through the period ending April 30, 2011. The expense limit will reduce the Fund's Management Fees by 0.012% (expressed as a percent of average net assets on an annualized basis). (19)Effective July 1, 2009, the Fund's Management Fees will be reduced to 0.03%. This reduction is not reflected in the expense table or the expense examples. (20) Principal has contractually agreed to limit the Account's expenses attributable to Class 1 shares and, if necessary, Principal Investment Plus Variable Annuity SM SUMMARY OF EXPENSE INFORMATION 15 www.principal.com pay expenses normally payable by the Account, excluding interest expense, through the period ending April 30, 2010. The expense limits will maintain a total level of operating expenses, not including acquired fund fees and expenses or interest expense, (expressed as a percent of average net assets on an annualized basis) not to exceed 1.01% for Class 1 shares. (21) Effective July 1, 2009 Principal will contractually limit the Account's Management Fees through the period ending April 30, 2011. The expense limit will reduce the Fund's Management Fees by 0.02% (expressed as a percent of average net assets on an annualized basis). (22) Effective July 1, 2009 Principal will contractually limit the Account's Management Fees through the period ending April 30, 2011. The expense limit will reduce the Fund's Management Fees by 0.02% (expressed as a percent of average net assets on an annualized basis). (23) For the period May 1, 2009 through April 30, 2010, the Adviser contractually agreed to waive fees and reimburse certain operating expenses (excluding interest, dividends paid on securities sold short, trading expenses, taxes and extraordinary expenses) to the extent Total Annual Fund Operating Expenses exceed 1.45% of average daily net assets.The agreement to limit the Total Annual Fund Operating Expenses is limited to the Fund's direct operating expenses and, therefore, does not apply to AFFE, which are indirect expenses incurred by the Fund through its investments in underlying funds. 16 SUMMARY OF EXPENSE INFORMATION Principal Investment Plus Variable Annuity SM 1-800-852-4450 EXAMPLES These examples are intended to help you compare the cost of investing in the Contract with the cost of investing in other variable annuity contracts. These costs include contract owner transaction expenses, contract fees, Separate Account annual expenses, and underlying mutual fund fees and expenses. The example reflects the maximum charges imposed if you were to purchase the Contract with the GMWB 2-SL/JL Rider, as well as the Premium Payment Credit Rider and the Enhanced Death Benefit Rider. The example assumes:  a $10,000 investment in the Contract for the time periods indicated;  a 5% return each year;  an annual contract fee of $30 (expressed as a percentage of the average accumulated value);  the minimum and maximum annual underlying mutual fund operating expenses as of December 31, 2008 (without voluntary waivers of fees by the underlying funds, if any);  the GMWB 2-SL/JL rider was added to the Contract at issue;  the Premium Payment Credit Rider was added to the Contract at issue and the Premium Payment Credit Rider surrender charge schedule is applied; and  the Enhanced Death Benefit Rider was added to the Contract at issue. Although your actual costs may be higher or lower, based on these assumptions, your costs would be as shown below: If you surrender your contract at If you fully annuitize your contract the end of the applicable time If you do not surrender your at the end of the applicable time period contract period 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Maximum Total Underlying Mutual Fund Operating Expenses (1.80%) 1,273 2,219 3,085 5,125 513 1,555 2,612 5,125 1,013 2,055 2,612 5,125 Minimum Total Underlying Mutual Fund Operating Expenses (0.30%) 1,132 1,804 2,384 3,765 359 1,106 1,884 3,765 859 1,606 1,884 3,765 SUMMARY This prospectus describes an individual flexible premium deferred variable annuity offered by the Company. The Contract is designed to provide individuals with retirement benefits, including: non-qualified retirement programs; and Individual Retirement Annuities (IRA), Simplified Employee Pension plans (SEPs) and Savings Incentive Match Plan for Employees (SIMPLE) IRAs adopted according to Section 408 of the Internal Revenue Code (see FEDERAL TAX MATTERS  IRA, SEP and SIMPLE-IRA and Rollover IRAs ). The Contract does not provide any additional tax deferral if you purchase it to fund an IRA or other investment vehicle that already provides tax deferral. For information on how to purchase the Contract, please see THE CONTRACT  How to Buy a Contract . This is a brief summary of the Contracts features. More detailed information follows later in this prospectus. Principal Investment Plus Variable Annuity SM EXAMPLES 17 www.principal.com Investment Limitations Initial premium payment must be $5,000 or more for non-qualified contracts. Initial premium payment must be $2,000 for all other contracts. Each subsequent premium payment must be at least $500. If you are a member of a retirement plan covering three or more persons and premium payments are made through an automatic investment program, the initial and subsequent premium payments for the Contract must average at least $100 and not be less than $50. You may allocate your net premium payments to the investment options. A complete list of the divisions may be found in TABLE OF SEPARATE ACCOUNT DIVISIONS . Each division invests in shares of an underlying mutual fund. More detailed information about the underlying mutual funds may be found in the current prospectus for each underlying mutual fund. The investment options also include the Fixed Account and the DCA Plus Accounts. Transfers During the accumulation period: a dollar amount or percentage of transfer must be specified; a transfer may occur on a scheduled or unscheduled basis; transfers to the Fixed Account are not permitted if a transfer has been made from the Fixed Account to a division within six months; and transfers into DCA Plus Accounts are not permitted. During the annuity benefit payment period, transfers are not permitted (no transfers once payments have begun). See THE CONTRACT  The Accumulation Period, Division Transfers and FIXED ACCOUNT AND DCA ACCOUNT  Fixed Account, Fixed Account Transfers, Total and Partial Surrenders for additional restrictions. This section does not apply to transfers under the DCA Plus Program (see FIXED ACCOUNT AND DCA PLUS ACCOUNTS  Dollar Cost Averaging (DCA) Plus Program, Scheduled DCA Plus Transfers and Unscheduled DCA Plus Transfers ). Surrenders During the accumulation period:  a dollar amount must be specified;  surrendered amounts may be subject to surrender charge;  for Contracts without the Premium Payment Credit Rider, the maximum surrender charge is 6% of the amount(s) surrendered.  for Contracts with the Premium Payment Credit Rider, the maximum surrender charge is 8% of the amount(s) surrendered.  total surrenders may be subject to an annual Contract fee;  during a contract year, partial surrenders less than the Contracts earnings or 10% of premium payments are not subject to a surrender charge; and  surrenders before age 59½ may involve an income tax penalty (see FEDERAL TAX MATTERS ). See THE CONTRACT  Surrenders and FIXED ACCOUNT AND DCA ACCOUNT  Fixed Account, Fixed Account Transfers, Total and Partial Surrenders and DCA Plus Surrenders for additional information. 18 EXAMPLES Principal Investment Plus Variable Annuity SM 1-800-852-4450 Charges and Deductions There is no sales charge on premium payments. A contingent deferred surrender charge is imposed on certain total or partial surrenders. An annual mortality and expense risks charge equal to 1.25% of amounts in the Separate Account divisions is imposed daily. The daily Separate Account administration charge currently is zero but we reserve the right to assess a charge not to exceed 0.15% of Separate Account division value(s) annually. The optional riders are available at an additional charge (see CHARGES AND DEDUCTIONS  Charges for Rider Benefits ). Contracts with an accumulated value of less than $30,000 are subject to an annual fee of the lesser of $30 or 2% of the accumulated value. Currently we do not charge the annual fee if your accumulated value is $30,000 or more. If you own more than one variable annuity contract with us, then all the contracts you own or jointly own may be aggregated on each contracts anniversary to determine if the $30,000 minimum has been met and whether that contract will be charged. Certain states and local governments impose a premium tax. We reserve the right to deduct the amount of the tax from premium payments or the accumulated value. See CHARGES AND DEDUCTIONS for additional information. Annuity Benefit Payments You may choose from several fixed annuity benefit payment options which are described in THE CONTRACT  The Annuitization Period, Annuity Benefit Payment Options . Payments are made to the owner (or beneficiary depending on the annuity benefit payment option selected). You should carefully consider the tax implications of each annuity benefit payment option (see THE CONTRACT  The Annuitization Period, Annuity Benefit Payment Options and FEDERAL TAX MATTERS ). Death Benefit If the owner dies before the annuitization date, a death benefit is payable (see Death Benefit ). The death benefit may be paid as either a single payment or under an annuity benefit payment option (see Death Benefit ). If the annuitant dies after the annuitization date, payments will continue only as provided by the annuity benefit payment option in effect. Examination Offer Period (free look) You may return the Contract during the examination offer period, which is generally 10 days from the date you receive the Contract. The examination offer period may be longer in certain states.  The amount refunded will be a full refund of your accumulated value plus any contract charges and premium taxes you paid (but not fees and charges assessed by the underlying funds), unless state law requires otherwise.  The amount refunded may be more or less than the premium payments made.  We recapture the full amount of any premium payment credit or exchange credit. See THE CONTRACT  Right to Examine the Contract (free look) for additional information. CORPORATE ORGANIZATION AND OPERATION Principal Life Insurance Company Principal Life Insurance Company is a stock life insurance company with authority to transact life and annuity business in all states of the United States and the District of Columbia. Our home office is located at: Principal Financial Group, Des Moines, Iowa 50392. We are a wholly owned subsidiary of Principal Financial Services, Inc., which in turn, is a wholly owned direct subsidiary of Principal Financial Group, Inc., a publicly-traded company. Principal Investment Plus Variable Annuity SM CORPORATE ORGANIZATION AND OPERATION 19 www.principal.com On June 24, 1879, we were incorporated under Iowa law as a mutual assessment life insurance company named Bankers Life Association. We became a legal reserve life insurance company and changed our name to Bankers Life Company in 1911. In 1986, we changed our name to Principal Mutual Life Insurance Company. In 1998, we became Principal Life Insurance Company, a subsidiary stock life insurance company of Principal Mutual Holding Company, as part of a reorganization into a mutual insurance holding company structure. In 2001, Principal Mutual Holding Company converted to a stock company through a process called demutualization, resulting in our current organizational structure. Principal Life Insurance Company Separate Account B The Separate Account was established under Iowa law on January 12, 1970 and was registered as a unit investment trust with the SEC on July 17, 1970. This registration does not involve SEC supervision of the investments or investment policies of the Separate Account. We do not guarantee the investment results of the Separate Account. There is no assurance that the value of your Contract will equal the total of the payments you make to us. The Separate Account is not affected by the rate of return of our general account or by the investment performance of any of our other assets. Any income, gain, or loss (whether or not realized) from the assets of the Separate Account are credited to or charged against the Separate Account without regard to our other income, gains, or losses. Obligations arising from the Contract, including the promise to make annuity benefit payments, are general corporate obligations of the Company. Assets of the Separate Account attributed to the reserves and other liabilities under the Contract may not be charged with liabilities arising from any of our other businesses. The Separate Account is divided into divisions. The assets of each division invest in a corresponding underlying mutual fund. New divisions may be added and made available. Divisions may also be eliminated from the Separate Account following SEC approval. The Underlying Mutual Funds The underlying mutual funds are registered under the Investment Company Act of 1940 as open-end investment management companies. The underlying mutual funds provide the investment vehicles for the Separate Account. A full description of the underlying mutual funds, the investment objectives, policies and restrictions, charges and expenses and other operational information are contained in the accompanying prospectuses (which should be read carefully before investing) and the Statement of Additional Information (SAI). You may request additional copies of these documents without charge from your registered representative or by calling us at 1-800-852-4450. We purchase and sell shares of the underlying mutual fund for the Separate Account at their net asset value. Shares represent interests in the underlying mutual fund available for investment by the Separate Account.
